DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01/13/2021. Claims 1, 2, and 18 have been amended. No new claims have been added. No claims have been cancelled. Therefore, claims 1-28 are presently pending in this application.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-17 and 22-28 directed to inventions non-elected without traverse.  Accordingly, claims 9-17 and 22-28 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 9-17 and 22-28 cancelled.
Examiner’s Reason for Allowance
In regard to Claim 1, the closest prior art of record Hartwell (U.S. PG Pub 20170007462) discloses a wound closure system comprising: a wound dressing including: a visceral-protective layer configured to be positioned in an open abdomen (Fig. 1, element 105); a compressive layer configured to be disposed proximate to the visceral- protective layer (Fig. 1, element 103); and a sealing layer configured to form a sealed space in the open abdomen (Fig. 1, element 107); and a negative pressure source configured to provide negative pressure to the compressive layer (Fig. 1, element 114; Paragraph [0071] discloses this is a pump that provides negative pressure).
However, the prior art of record does not disclose, teach or fairly suggest the compressive layer comprising a pattern of voids that includes a first ring of voids and a second ring of voids, and a pattern of perforations that includes a first ring of perforations positioned between the first ring of voids and the second ring of voids.
Therefore claims 1-8 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant's disclosure.
In regard to Claim 18, the closest prior art of record Hartwell (U.S. PG Pub 20170007462) discloses a wound closure system comprising: a negative pressure source configured to provide a negative pressure (Fig. 1, element 114; Paragraph [0071] discloses this is a pump that provides negative pressure); a wound dressing defining a longitudinal axis (Fig. 1, wound dressing including layers 107, 103 and 105), the wound dressing including a compressive layer (Fig. 1, element 103) configured to resist compression in a direction normal to the wound dressing (Paragraph [0156] discloses the layer 103 resists compression across its thickness i.e. in a direction normal/perpendicular to the wound dressing), the compressive layer including a pattern of voids (the slots depicted in Fig. 13A) and configured to collapse in a greater amount in a substantially lateral direction than in a substantially vertical direction and a substantially longitudinal direction (Paragraph [0111] discloses the compressive layer is subject to anisotropic collapse. Paragraph [0155] discloses the compressive forces which close the wound. The first force is perpendicular to the slots and thus is subject to a larger compressive force. The second force is taught to be preferably less than the first force. Paragraph [0156] discloses the thickness of the foam resists compression which is interpreted as reduced collapse in a vertical direction) under the negative pressure (Fig. 1, element 114 provides the negative pressure), thereby exerting a lateral compressive force towards the longitudinal axis (Paragraph [0107] discloses collapse in a direction perpendicular to the longitudinal axis of the wound i.e. “towards” the longitudinal axis).
However, the prior art of record does not disclose, teach or fairly suggest at least some of the voids having a concave surface and a convex surface, so that the convex surface follows a curved contour of the compressive layer and the concave surface faces toward the longitudinal axis.
Therefore claims 18-21 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773